NOT RECOMMENDED FOR PUBLICATION
                                File Name: 07a0719n.06
                                 Filed: October 4, 2007

                                              No. 06-4466


                           UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


FRANK L. BRYAN,

       Plaintiff-Appellant,

v.                                                    ON APPEAL FROM THE UNITED
                                                      STATES DISTRICT COURT FOR THE
JACOBSON DISTRIBUTION CO.,                            SOUTHERN DISTRICT OF OHIO
                                                      AT COLUMBUS
       Defendant-Appellee,

                                          /

BEFORE:        BATCHELDER and GILMAN, Circuit Judges; and STAFFORD, District
               Judge.*

       PER CURIAM. The plaintiff-appellant, Frank L. Bryan (“Bryan”), appeals the district

court’s entry of summary judgment for the defendant-appellee, Jacobson Distribution Company

(“Jacobson”), in this diversity action alleging an intentional tort arising from a work place injury.

We AFFIRM.

       Bryan was injured when he lost his footing while walking on the rail of a picker lift. To

avoid falling from the picker lift, Bryan reached out to grab the racking system and, in the

process, slammed his fourth finger into the rack, causing a severe and permanent dislocation of

that finger. Bryan alleged that his injury was caused by a broken safety belt. The district court



       * The Honorable William H. Stafford, Jr., United States District Judge for the Northern
District of Florida, sitting by designation.


entered summary judgment for Jacobson, finding that Bryan adduced no evidence to suggest a

nexus between his injury and the broken belt. Indeed, the uncontroverted evidence established

that the broken safety belt did not cause Bryan’s injury, nor would an unbroken belt have

prevented his injury.

         After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in entering summary judgment in Jacobson’s favor.

Because the district court thoroughly described the evidence presented by the parties, carefully

and correctly set out the law governing the issues raised, and clearly articulated the reasons

underlying its decision, it would serve no useful purpose for this court to issue a full written

opinion. Accordingly, we AFFIRM for the reasons stated in the district court’s opinion and

order.